       Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                     MDL 2724
 IN RE: GENERIC PHARMACEUTICALS                      16-MD-2724
 PRICING ANTITRUST LITIGATION                         HON. CYNTHIA M. RUFE



 THIS DOCUMENT RELATES TO:
                                                     Individual Case No. 20-695
 Molina Healthcare, Inc. vs. Actavis Elizabeth,
 LLC, et al.




                                           ORDER

       AND NOW, this 21st day of June 2021, upon consideration of the attached Joint

Stipulation, it is hereby ORDERED that the Stipulation is APPROVED. Pursuant to the terms

of the Stipulation, all claims against Endo International plc are hereby DISMISSED without

prejudice, with each party to bear its own costs and attorneys’ fees.

       It is so ORDERED.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe
                                              _________________________________
                                              CYNTHIA M. RUFE, J
         Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 2 of 6




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
    PRICING ANTITRUST LITIGATION                             16-MD-2724



    THIS DOCUMENT RELATES TO:                                HON. CYNTHIA M. RUFE
    Molina Healthcare, Inc. vs. Actavis Elizabeth,           Individual Case No.: 2:20-cv-00695
    LLC, et al, 2:20-cv-00695




                                         JOINT STIPULATION

         WHEREAS, Plaintiff Molina Healthcare, Inc. (“Plaintiff”) amended its December 27, 20191

complaint on December 15, 2020, in the action Molina Healthcare, Inc. v. Actavis Elizabeth, LLC,

et al., Case No. 2:20-cv-00695, in the Eastern District of Pennsylvania (the “Action”), against various

Defendants including Endo International plc; Par Pharmaceutical Companies, Inc. and Par

Pharmaceutical, Inc.;

         WHEREAS, the Endo/Par Defendants deny Plaintiff’s allegations in the Action;

         WHEREAS, Plaintiff continues to investigate potential collusive conduct as alleged in the

complaint, including whether, and/or the extent to which, Endo participated in or is responsible

for any collusive conduct alleged in the complaint, but Plaintiff is willing to take additional time

to determine whether such claims should be asserted against Endo;


1
 Service of the December 27, 2019 Complaint was attempted on Endo International plc on March 22, 2021.
Despite being the operative complaint at the time of the attempted service, the Amended Complaint (dated
December 15, 2020) has not been served on Endo International plc as of the date of this Stipulation.

                                                       1
       Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 3 of 6




       WHEREAS, counsel for the Endo/Par Defendants has represented that Par Pharmaceutical,

Inc. is the proper entity to be named in the Action;

       WHEREAS, the Parties have agreed to suspend and toll as of the date of the filing of the

Amended Complaint (December 15, 2020) any and all applicable limitations, laches, or repose

periods that may apply to Endo International plc with respect to the Action (the “Limitations

Period”);

       WHEREAS, with such protection against the statute of limitations and related principles,

Plaintiff shall move forward at this time only with respect to its claims against Par Pharmaceutical

Companies, Inc., Par Pharmaceutical, Inc., DAVA Pharmaceuticals, LLC, and Generics Bidco I,

LLC, in the Action; and it will dismiss without prejudice its claims in the Action against Endo

International plc.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      All Limitations Periods, including statutes of limitations, statutes of repose and

laches that had not expired as of December 15, 2020 are hereby suspended, stayed, or tolled, with

respect to the claims set forth in the complaint against Endo International plc. Unless this

Stipulation is extended by further agreement of the Parties, such tolling shall run from December

15, 2020 through December 15, 2022 (the “Tolling Periods”).

       2.      All claims against Endo International plc are hereby dismissed without prejudice,

with each Party to bear its own costs and attorneys’ fees.

       3.      For purposes of the Action, Par Pharmaceutical, Inc. represents that it has

possession, custody, or control of all existing documents and information related to the sale or

marketing of generic medications in the United States by any of the Endo/Par Defendants.


                                                 2
        Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 4 of 6




        4.      Nothing in this Stipulation shall prevent any Party from commencing any civil

action, arbitration, or proceeding against any other Party.

        5.      Other than as expressly provided, nothing in this Stipulation shall affect any claim

or defense available to the Parties (including jurisdictional defenses), and this Stipulation shall not

be deemed to revive any claim that is or was already barred as of December 15, 2020. Nothing in

this Stipulation, or the circumstances giving rise to the Stipulation, shall be construed as an

acknowledgment by the Parties that a claim has or has not been barred by any applicable Limitations

Period or any other defense, legal, equitable or otherwise, based upon the lapse or passage of time

prior to execution of the Stipulation, or after the expiration of the Tolling Period. The Parties to

this Stipulation hereby expressly reserve any and all claims, counterclaims, causes of action and

defenses to the same which they may have, except as indicated above with respect to a defense

based on any applicable Limitations Period. The Parties to this Stipulation hereby expressly reserve

any and all rights with respect to party or third-party discovery in the Action.

        6.      The Parties agree that the doctrine of contra proferentum shall not apply and that

this Stipulation shall not be construed against the Party that drafted it.

        7.      The Parties further agree that nothing contained in this Stipulation shall be

considered, construed or deemed an admission of liability, fault or other wrongdoing by any Party,

or an attempt to allocate liability or fault.

        8.      This Stipulation shall be binding upon and inure to the benefit of each of the Parties

and their respective successors, assigns, affiliates, parents, subsidiaries, officers, directors, agents

and other representatives.

        9.      This Stipulation shall be governed by and construed in accordance with the laws of

the Commonwealth of Pennsylvania without reference to its choice of law rules.



                                                   3
        Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 5 of 6




       10.     Each of the undersigned represents and warrants he or she is duly authorized to enter

into this Stipulation and that each intends the Stipulation to be a valid and binding obligation,

enforceable in accordance with its terms.

       11.     This Stipulation may be executed in multiple counterparts, and an electronically

scanned (in either .pdf or .tiff format) signature will be considered an original signature for purposes

of execution of this Stipulation. Each counterpart shall be deemed to be an original as against a

Party whose signature appears thereon and all of which shall together constitute one and the same

instrument.

       12.     This Stipulation contains the entire agreement of the Parties with respect to the issue

of tolling any applicable Limitations Period.

       13.     Any amendment to this Stipulation (including any extension of this Stipulation or

any Tolling Periods) shall be invalid unless in writing, referencing this agreement, and signed by

or on behalf of all Parties to which the amendment applies.

       14.     If any provision, covenant, condition or term of this Stipulation shall be held to be

invalid or unenforceable, in whole or in part, such invalidity or unenforceability shall not affect the

remainder of this Stipulation. The invalid or unenforceable provision, covenant, condition or term

shall be substituted by a provision, covenant, condition or term which, according to the Parties’

intention, achieves to the nearest extent possible the same effect as would have been achieved by

the invalid provision, covenant, condition or term.

       IT IS SO STIPULATED.


Dated: June 15, 2021


 LOWEY DANNENBERG, P.C.                                WILLIAMS & CONNOLLY LLP



                                                   4
      Case 2:16-md-02724-CMR Document 1793 Filed 06/21/21 Page 6 of 6




/s/ Peter D. St. Phillip                         /s/ John E. Schmidtlein
Peter D. St. Phillip                             John E. Schmidtlein
Thomas Skelton                                   Sarah F. Kirkpatrick
44 South Broadway, Suite 1100                    Brian T. Gilmore
White Plains, New York 10601                     725 Twelfth St., NW
Tel. 914-997-0500                                Washington, DC 20005
PStPhillip@lowey.com                             Tel: (202) 434-5000
TSkelton@lowey.com                               Fax: (202) 434-5329
                                                 jschmidtlein@wc.com
Laura K. Mummert                                 skirkpatrick@wc.com
LOWEY DANNENBERG, P.C.                           bgilmore@wc.com
One Tower Bridge
100 Front St., Suite 520                         Attorneys for the Endo/Par Defendants
West Conshohocken, PA 19428
Tel. 215-399-4770
lmummert@lowey.com

Todd Schneider
Jason Kim
SCHNEIDER WALLACE COTTRELL
KONECKY LLP
2000 Powell Street, Suite 1400
Emeryville, California 94608
Tel.: 415-421-7100
TSchneider@schneiderwallace.com
JKim@schneiderwallace.com

Attorneys for Plaintiff Molina Healthcare,
Inc.




                                             5
